DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 6/2/2022.
Claims 17-21, 24, 27 and 28 are amended.
Claims 1-16, 26 and 29 are cancelled.
Claims 17-25, 27 and 28 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Pyles on 8/23/2022.
The application has been amended as follows: 
Claim 17: Replace with the following:
17.  A floating wind power platform for offshore power production, comprising:
a floating unit, wherein the floating unit comprises a first, a second, and a third
interconnected semisubmersible column each being arranged in a respective corner of the floating unit, wherein the floating wind power platform further comprising a first and a second wind turbine, arranged to the first and the second semisubmersible columns, respectively, via a first and a second tower respectively, 
wherein a tension leg device is arranged solely to the third semisubmersible column,
wherein the tension leg device is adapted to be anchored to a seabed by an anchoring device, wherein the third semisubmersible column provides an upwardly directed excess buoyancy force adapted to create a tension force in the tension leg device, the upwardly directed excess buoyancy force is held by the tension leg device preventing the floating wind power platform from rising; and
wherein the floating wind power platform is further adapted to weather vane in relation to a wind direction, wherein a turret is arranged to the third semisubmersible column.
Claim 18: Cancel
Allowable Subject Matter
Claims 17, 19-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the specific arrangement of a floating wind platform comprised of three interconnected submersible columns with wind turbines and towers arranged on the first and second columns and a tension leg device and turret arranged on the third submersible column, where the third column provides an upwardly directed excess buoyancy force that is held by the tension leg device preventing the wind platform from rising and the turret allows the platform to weathervane in relation to the wind direction..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617